DETAILED ACTION
This office action is a response to a communication made on 03/07/2022.
Claims 1, 7 and 11 are currently amended.
Claims 1-16 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks on page 8-12, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “the particular tenant” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cai et al. (US 2011/0213870) in view of  Warshavsky et al. (US 20110218958), and further in view of Leafe et al. (US 2012/0233668).

Applicant: Applicant arguments, see remark on page 11-12, filed on 03/07/2022, applicant argues that, “Applicant respectfully submits that, at best, the cited portions of Warshavsky merely disclose (1) altering a URL request “according to code”, and (2) separately, without reference to or in connection with the altering, that there can be tenant-specific processes. These tenant- specific processes have not been shown to teach or suggest either “a format specific to the particular tenant”, or “resource identifiers that are specific to the particular tenant” as recited in claim 1.
Examiner: Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Warshavsky teaches transforming the request from a generic format to a format specific to the particular tenant because see ¶28, ¶29, and ¶33, wherein tenant specific code can transform the URL into a customer URL customized by the customer of the system (i.e. the tenant) and the rewritten URL is then forwarded to the tenant’s application to process the request identified by the re-written URL. Warshavsky also teaches wherein the transformed request comprises resource identifiers that are specific to the particular tenant identifying the requested resource because see ¶29 and ¶33, wherein a particular customer can provide tenant specific code to add customize URLs and customized portions of the URL, wherein portions of URLs are data being provided to the requested application resource, see ¶27. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0213870), hereinafter “Cai” in view of Warshavsky et al. (US 20110218958), hereinafter “Warshavsky”, and further in view of Leafe et al. (US 2012/0233668), hereinafter “Leafe”. Warshavsky and Leafe are cited in application IDS filed 06/21/2021.

With respect to claim 1, Cai discloses identifying one or more tenants associated with the virtual server in the cloud system (¶0025, teaches multiple tenants share one instance of application, ¶0035, teaches the application provider deploys a multi-tenant application on the server device for use by tenants);
determining one or more network addresses, each network address uniquely associated with one of the one or more tenants (¶0035, teaches each tenant to its corresponding group with respect to a multi-tenant application. In runtime, a partition may have an address, so the tenant-partition map may be a mapping relationship between a leased identifier and the partition's address);
identifying a particular network address associated with the request (¶0035, teaches the tenant-partition map may be a mapping relationship between a leased identifier and the partition's address, ¶0036, teaches each received client request, a tenant associated with this specific client request is first parsed in this step);
determining a particular tenant associated with the particular network address (¶0030, teaches  a specific tenant associated with a request when an application is being visited, ¶0035, teaches the tenant-partition map may be a mapping relationship between a leased identifier and the partition's address);
determining an application associated with request (¶0030, teaches a tenant with which an application being accessed by a request is associated), the application being associated with the particular tenant (¶0030, teaches a specific tenant associated with a request when an application is being visited);
the set of application resources being partitioned resources of the virtual server associated with the application (¶0023, teaches providing each tenant with a complete set of resources undoubtedly leads to low efficiency of some resources, ¶0034, teaches partitions correspond to specific tenants, and each tenant in a multi-tenant application has its own partition for storing private data that cannot be shared by other tenants. For example, partitions for Tenant 1 and Tenant 2 may store isolation point data);

Cai, ¶0030, teaches a specific tenant associated with a request when an application is being visited. However, Cai remain silent on identifying a requested resource associated with the request, the requested resource associated with the application and the particular tenant, the requested resource identified in the request in a generic format; transforming the request from the generic format to a format specific to the particular tenant wherein the transformed request comprises resource identifiers that are specific to the particular tenant identifying the requested resource; routing the transformed request to the particular tenant; and performing, by the application associated with particular tenant and the request, one or more actions associated with the transformed request using a set of application resources associated with the application.

Warshavsky teaches receiving a request for a resource (web page request using a URI, see ¶25 ), the requested resource associated with an application (whatever is running on the tenant’s processes that’s going to process the request identified by the URI, see ¶25, the given application), the requested resource identified in the request in a generic format (URLs are a generic format in this context, see ¶23, teaching a basic URL, see ¶31, teaching standards URLs as part of the initial request before any transformation to a customer URL);
transforming the request from the generic format to a format specific to the particular tenant (see ¶28, ¶29, and ¶33, wherein tenant specific code can transform the URL into a customer URL customized by the customer of the system (i.e. the tenant) and the rewritten URL is then forwarded to the tenant’s application to process the request identified by the re-written URL) wherein the transformed request comprises resource identifiers that are specific to the particular tenant identifying the requested resource (see ¶29 and ¶33, wherein a particular customer can provide tenant specific code to add customize URLs and customized portions of the URL, wherein portions of URLs are data being provided to the requested application resource, see ¶27);
routing the transformed request to the particular tenant (see ¶35 and ¶37, wherein the rewritten URL is given to the application or database that then can use the additional added data to determine how the data should be returned to the requestor);
performing, by the application associated with particular tenant and the request, one or more actions associated with the transformed request using a set of application resources associated with the application (see ¶35 and ¶37, where for example the application can return the requested data in English based upon the transformation of the request).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the time of invention to modify Cai’s a multi-tenant system, identifying the partitions, the storage addresses, and the applications which with respond to the requests and a specific tenant associated with a request with transforming the request from the generic format to a format specific to the particular tenant and performing, by the application associated with particular tenant and the request, one or more actions associated with the transformed request of Warshavsky, in order to tenant specific code can transform the URL into a customer URL customized by the customer of the system (Warshavsky).

Cai teaches, ¶0036, responsive to a request associated with one of multiple tenants from a client, a tenant context of the tenant is bound to the request.  However, Cai in view of Warshavsky remain silent on (see bolded portion) receiving a request at a virtual server according to an infrastructure protocol, the infrastructure protocol configured to perform actions on virtual server resources, the infrastructure protocol being a protocol defined for use in an infrastructure as a service (IaaS) context.

Leafe discloses receiving a request at a virtual server according to an infrastructure protocol (¶0060, i.e. Various aspects of the services implemented in the cloud computing system may be referred to as “virtual machines” or “virtual devices”; as described above, those refer to a particular logical container and operating environment, configured to perform the service, ¶0197, i.e. each storage pool 814 is provided by a separate storage server 818 or includes a virtual server that is included in a portion of one of the storage servers 818 or across a plurality of the storage servers 818, See ¶0068), the infrastructure protocol configured to perform actions on virtual server resources (¶0033, teaches IaaS endpoint 112 c will typically provide the ability to directly request the provisioning of resources, such as computation units (typically virtual machines)), the infrastructure protocol being a protocol defined for use in an infrastructure as a service (IaaS) context (¶0240, i.e. the VM image service 1400 is an IaaS-style cloud computing system, ¶0250, i.e. FIG. 15, an IaaS-style computational cloud service (a “compute” service) is shown at 1500 according to one embodiment. This is one embodiment of a cloud controller 120 with associated cloud service 130 as described relative to FIG. 1); 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the time of invention to modify Cai’s in view of Warshavsky’s invention with the infrastructure protocol being a protocol defined for use in an infrastructure as a service (IaaS) context of Leafe’s system in order to perform cloud computing services on virtual server, to particular datasets or processing loads, giving better performance and a lower total cost per operation (Leafe).


For claim 7, it is a system claim corresponding to the method of claim 1. Therefore claim 7 is rejected under the same ground as claim 1.

For claim 11, it is a non-transitory computer storage medium claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1.


With respect to claims 2, 8 and 12, Cai in view of Warshavsky, and further in view of Leafe discloses the method of claim 1, wherein receiving the request is performed by a communication proxy separate from the virtual server (Cai, ¶0053, teaches receives a request from a client, Leafe, ¶0145, i.e. FIG. 7 is the service proxy 790. The service proxy 790, either as a singular proxy or via multiple service proxies 790, transparently connect a remote implementation of one or more of the providers (710, 720, 730, 740) or services (750, 760, 770, 780) for execution in a remote location).

With respect to claims 3, 9 and 13, Cai in view of Warshavsky, and further in view of Leafe discloses the method of claim 1, wherein the requested resource is a database table (Cai, see ¶0035 and ¶0043, Warshavsky, ¶0025, i.e. given database table may store rows for a potentially much greater number of customers) and transforming the request comprises transforming a table name associated with the database table into a table name specific to the particular tenant (Warshavsky, ¶0078-¶079, i.e. Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields); or wherein the requested resource is a web page (Warshavsky, ¶0023-¶0024, i.e. the user may submit the URL by inputting the URL (e.g., typing the URL into an Internet browser, etc.)) and transforming the request comprises transforming a Uniform Resource Locator (URL) associated with the web page into a URL specific to the particular tenant (Warshavsky, ¶0023, the user may submit the URL by inputting the URL (e.g., typing the URL into an Internet browser, etc.), ¶0024, i.e. the URL that is received may include a link to information shown on an Internet page. ).

With respect to claims 4 and 14, Cai in view of Warshavsky, and further in view of Leafe discloses the method of claim 1, wherein the determined network address is an Internet Protocol (IP) address (Warshavsky, ¶0063, i.e. the most common type of computer network in current use is a TCP/IP (Transfer Control Protocol and Internet Protocol) network).

With respect to claims 5, 10 and 15, Cai in view of Warshavsky, and further in view of Leafe discloses the method of claim 1, further comprising providing usage statistics associated with the application resources (Leafe, ¶0231, i.e. container storage statistics for the container service(s) 810 may be tracked by the object storage service 800 and may include total number of objects stored by one or more containers, the total storage provided by any given container, and/or a variety of other statistics, See ¶0053), wherein providing usage statistics associated with the application resources may include providing at least one of: requests per second, memory usage, or concurrent connections(Leafe, ¶0281, ¶0052, and ¶0060). 

With respect to claims 6, 10 and 16, Cai in view of Warshavsky, and further in view of Leafe discloses the method of claim 5, wherein providing usage statistics associated with the application resources includes updating a standard file system location that indicates usage statistics for the virtual server (Warshavsky, ¶0022, i.e. the URL may include any identifier that specifies a location of data, See ¶0077)); or wherein providing usage statistics associated with the application resources includes providing Simple Network Management Protocol (SNMP) messages that indicate the usage Statistics (Leafe, ¶0193, i.e. Network discovery protocols (ARP, CDP) can be used to provide information directly, and existing protocols (SNMP location data, DNS LOC records) overloaded to provide audit information).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/GOLAM MAHMUD/
Examiner, Art Unit 2458





/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458